Title: To James Madison from David Bailie Warden, 2 July 1809
From: Warden, David Bailie
To: Madison, James


Sir,
Paris, 2 July, 1809.
I have the honor of offering, for your acceptance, the life of the Duke of Malborough lately published here by the Emperors’ instructions. He has intimated his intention of engaging certain literary Men to write the lives of other distinguished Generals according to the same plan.
I also inclose two brochures relating to Mr Barlows’ Poem, and am, Sir, with the greatest respect Your very obedt and very humble Sert
David Bailie Warden
